Citation Nr: 0736187	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of lumbar spine fusion, L-1, L-2, and L-3 due to 
unstable fracture, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for major depression.


REPRESENTATION

Veteran represented by:	P. Michael Shanley, Esq.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1972 rating decision, the RO granted service 
connection for residuals of lumbar spine fusion, L-1, L-2, 
and L-3 due to unstable fracture, and assigned a 30 percent 
rating, effective September 1, 1972.  This rating decision 
was not appealed.

In a July 1981 rating decision, the RO granted an increased 
rating for residuals of lumbar spine fusion, L-1, L-2, and L-
3 due to unstable fracture, and assigned a 40 percent rating, 
effective March 20, 1981.  This rating decision was not 
appealed.

The veteran filed the present increased rating claim for 
residuals of lumbar spine fusion, L-1, L-2, and L-3 due to 
unstable fracture, in June 2004.  At the same time, the 
veteran filed a service connection claim for major 
depression.

In its December 2004 rating decision, the RO: (1) continued a 
40 percent rating for residuals of lumbar spine fusion, L-1, 
L-2, and L-3 due to unstable fracture (hereafter referred to 
as low back disability); and (2) granted service connection 
for major depression and assigned a 10 percent rating, 
effective June 9, 2004.  The veteran perfected an appeal as 
to both issues.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and moderate limitation of motion; no neurological impairment 
has been clinically associated with this disability.

2.  The veteran's major depression is manifested by mild 
dysphoria, occasional irritability, feelings of apathy and 
resignation, occasional feelings of hopelessness and 
inadequacy, distress episodes, excessive worry and 
rumination, mild sleep disturbance, and a GAF score of 66.  
While his symptomatology is productive of some occupational 
and social impairment, his symptoms are mostly mild, 
occasional, and transient.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for major depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2004, prior to the 
adjudication of his claims in the December 2004 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in May 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"If there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfies the fourth "element" of the notice requirement, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded disability evaluations and effective 
dates for those evaluations when service connection was 
granted for low back disability (in the December 1972 rating 
decision) and when service connection was granted for major 
depression (in the December 2004 rating decision).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his wife.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Entitlement to an increased disability rating for residuals 
of lumbar spine fusion, L-1, L-2, and L-3 due to unstable 
fracture.

Specific rating criteria

The veteran's low back disability is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5241 
(2007).

Diagnostic Code 5241 is governed by the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003, 38 C.F.R. § 4.71a, which provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, the following 
levels of disability may be applied:

100 percent -Unfavorable ankylosis of the entire spine.

        50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.

40 percent - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Analysis

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5241 (2007).  The 
pertinent medical evidence consists of a December 2004 VA 
examination report.

At his December 2004 VA examination, the veteran complained 
of pain in his lower back and both legs.  While on active 
duty in 1971, he was involved in a car accident and sustained 
vertebral body fractures, which required lumbar fusion 
surgery.  Since his discharge from the military in 1971, he 
has not had any significant treatment to his low back.  He 
takes Motrin for pain and does not require any assistive 
devices to ambulate.  The veteran stated that he could walk a 
city block without any difficulty; however, he claims to have 
difficulty with lifting, pushing, pulling, kneeling, 
squatting, stooping, and bending.  He also said that he 
experiences frequent flare-ups of his back pain, which are 
relieved by assuming the fetal position.  According to the 
veteran, he has experienced four or five incapacitating 
episodes of back pain, each lasting four to five days, over 
the past year.  Bowel and bladder function were intact.  Upon 
examination, the range of motion of the lumbar spine was 
found to be: flexion of 30 degrees, extension of 0 degrees, 
bending to each side of 10 degrees, and rotation to each side 
of 15 degrees.  The veteran was diagnosed with: (1) status 
post spine fusion of the upper lumbar segments secondary to 
vertebral body fractures, and (2) chronic lumbosacral sprain 
secondary to stabilization procedure of the lumbar spine 
without evidence of radiculopathy of either lower extremity.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's low back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent under Diagnostic Code 
5241, the evidence must show that the veteran's low back 
disability is characterized by either unfavorable ankylosis 
of the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine.  As noted above, the range of motion 
studies conducted during the veteran's December 2004 VA 
examination will not support a higher evaluation under this 
criteria, nor is there any medical evidence of favorable or 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine as defined in Note (5) above.

With regard to Note (1) above, the December 2004 VA 
examination revealed no sensory or motor deficits of either 
lower extremity.  The examiner concluded in his diagnosis 
that there was no evidence of radiculopathy of either lower 
extremity.  Bowel and bladder function were also intact.  
Based on this evidence, the Board finds that the veteran has 
no neurological abnormalities that should be rated separately 
under Note (1) of Diagnostic Code 5241.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of pain and flare-ups, the clinical findings 
of record do not reflect impairment that warrants a higher 
rating.  Specifically, the December 2004 VA examination 
revealed that the veteran claimed to experience flare-ups but 
that they could be relieved by assuming the fetal position.  
The examiner noted that, after repetitive flexion and 
extension activity while testing for pain, weakness, or 
fatigability, neither the veteran's range of motion nor pain 
pattern had changed from that described prior to such 
activity.  No specific evidence of any additional limitation 
of motion or functional impairment during flare-ups was 
indicated.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examination has not been presented.  After a 
thorough review of the veteran's claims file, the Board 
concludes that the 40 percent rating currently assigned 
adequately compensates the veteran for the functional 
limitations and the complaints of pain.  See Deluca, supra.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 40 
percent for low back disability is not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.

Entitlement to a higher initial disability rating for major 
depression.

Specific rating criteria

The veteran's major depression is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).

Diagnostic Code 9434 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.




Analysis

The veteran's major depression is currently evaluated as 10 
percent disabling under Diagnostic Code 9434 (2007).  The 
pertinent medical evidence consists of VA treatment records 
dated from 2003 to 2004 and a November 2004 VA examination 
report.

As noted in a December 2003 VA treatment record, the veteran 
was "doing better" with regard to his depression, despite 
complaining of a lack of ambition.  In a February 2004 VA 
treatment record, a psychological evaluation of the veteran 
revealed good speech pattern, good eye contact, and 
appropriate affect.  In a May 2004 VA treatment record, the 
veteran reported that he was not sleeping as well.  In a June 
2004 VA progress note, the veteran presented for his 
appointment as alert, oriented, cordial, and cooperative; his 
appetite was good and sleep was fair; he harbored no suicidal 
or homicidal ideation, intent, or plan; his thought process 
was logical and coherent; he manifested no psychosis; and he 
reported having panic attacks "every so often."  In an 
August 2004 VA progress note, the veteran presented for his 
appointment as alert, oriented, pleasant, and cooperative; he 
was neatly dressed and made good eye contact; his appetite 
was good and sleep was poor; he harbored no suicidal or 
homicidal ideation, intent, or plan; his thought process was 
logical and coherent; and he manifested no psychosis.  Also 
in August 2004, a Depression Screen showed a negative score 
(three or less) for the veteran.

At his November 2004 VA examination, the veteran was 
diagnosed with major depression, recurrent, currently mild, 
with a GAF score of 66.  His appearance, attitude, and 
behaviors were generally within normal limits.  His speech 
was relevant, coherent, and productive, and his thought 
processes were rational and goal-directed.  There was no 
evidence of hallucinations, delusions, specific obsessions, 
compulsions, phobias, or ritualistic behaviors.  His short-
term memory and concentration skills presented as intact.  
Despite a subdued mood and somewhat constricted affect, he 
showed no marked dysphoria or distress.  The veteran reported 
having a good relationship with all five of his children as 
well as a positive marriage.  He was not taking any 
medication for his depression at the time of this November 
2004 VA examination.  He had never been psychiatrically 
hospitalized and had never attempted suicide.  The veteran 
acknowledged that he continued to have some mild symptoms of 
depression, including mild dysphoria, occasional 
irritability, feelings of apathy and resignation, occasional 
feelings of hopelessness and inadequacy, distress episodes, 
excessive worry and rumination, and mild sleep disturbance.  
The examiner noted that the veteran seemed to have developed 
some cognitive techniques to help reduce the severity of his 
depression.  At that time, mild impairments were noted with 
regard to the veteran's personal and social functioning.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's major 
depression is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
9434, the evidence must at least show that the veteran's 
major depression is characterized by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  As described above, the 
veteran's predominantly mild symptoms of depression will not 
support a higher evaluation under this criteria.

The Board notes that the veteran submitted a statement in 
August 2005 saying that he had to quit his job as a truck 
driver in January 2005 due to his low back disability, and 
quitting work caused the veteran to feel very depressed.  The 
Board emphasizes that it was not the major depression that 
caused the veteran to quit his job, but rather that the low 
back disability caused him to quit, and the quitting in turn 
led to the major depression.  We reiterate that the veteran's 
major depression is service-connected on a secondary basis to 
his service-connected low back disability.  Thus, it cannot 
be argued that an inability to work is a symptom or 
consequence of the veteran's major depression.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the effective date of service connection for major 
depression on June 9, 2004.  See Fenderson, 12 Vet. App. at 
125-26.  That is to say, the veteran's major depression has 
been no more than 10 percent disabling since the effective 
date of his award, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for major depression is not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for residuals 
of lumbar spine fusion, 
L-1, L-2, and L-3 due to unstable fracture, is denied.

Entitlement to a higher initial disability rating for major 
depression is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


